MEMORANDUM **
Angelino Rodríguez-Barcenas appeals from the revocation of supervised release and the 24-month sentence imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Rodriguez-Barcenas’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record.
Because Rodríguez-Barcenas has fully served his sentence and is not subject to a term of supervised release, we dismiss this appeal as moot. See Spencer v. Kemna, 523 U.S. 1, 14, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.